NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             AUG 25 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 08-35336

              Plaintiff - Appellee,              D.C. No. 3:05-cr-00024-JWS

  v.
                                                 MEMORANDUM*
PETRO SNEGIREV,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                    John W. Sedwick, District Judge, Presiding

                       Argued and Submitted July 27, 2010
                               Anchorage, Alaska

Before: SCHROEDER, O’SCANNLAIN and CLIFTON, Circuit Judges.

       Petro Snegirev appeals the district court’s denial of his motion under 28

U.S.C. § 2255 to vacate his sentence for the sale and possession of

methamphetamine. Snegirev claims he was denied his Sixth Amendment right to

effective counsel because his trial counsel failed to challenge Drug Enforcement

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Agency (“DEA”) evidence of drug purity and raise certain defenses. We review a

motion to vacate under § 2255 de novo. See United States v. Guess, 203 F.3d

1143, 1145 (9th Cir. 2000).

      Snegirev cannot demonstrate that he was prejudiced by his lawyer’s failure

to challenge DEA evidence of drug purity at trial because drug purity was not at

issue during the guilt phase. See Strickland v. Washington, 466 U.S. 668, 687

(1984). Rather, the issue at trial was whether he sold and possessed

methamphetamine at all. Snegirev has never suggested he sold and possessed

something other than methamphetamine.

      Snegirev also cannot demonstrate that counsel’s failure to raise certain

defenses prejudiced him. See id. An entrapment defense would have failed

because Snegirev was predisposed to sell drugs. See United States v. Sandoval-

Mendoza, 472 F.3d 645, 648-50 (9th Cir. 2006). A defense that Snegirev did not

intend to sell the drugs found in his possession would have not succeeded because

he possessed an amount of methamphetamine well in excess of what is consistent

with personal use. See United States v. Johnson, 357 F.3d 980, 984 & n.11 (9th

Cir. 2004). His brief provides no argument in support of the assertion that his

lawyer should have sought to dismiss the indictment on the basis of outrageous




                                         2
government conduct. See Nw. Acceptance Corp. v. Lynnwood Equip., Inc., 841

F.2d 918, 923 (9th Cir. 1988).

      AFFIRMED.




                                      3